Title: Nathaniel Barrett to John Adams, 10 Dec. 1785
From: Barrett, Nathaniel
To: Adams, John


          
            
              Sir
            
            

              Paris

              Decr 10 1785
            
          

          Mr Jefferson having inform’d me that he
            has an Opportunity of forwarding some Letters to London to morrow, I have taken the
            Liberty of sending one to your Address & to ask the favour of you to send it to
            Mess Rogers & Bromfeild—
          I am happy in acquainting you that I have before me, a prospect of
            effecting something which may materially promote the Trade of our Country thro’ the
            Exertions of the Marquis de la fayette in Conjunction with Mr Jefferson—to the kind Attention & politeness of both whom, I am under
            the highest Obligations—
          I have the honour to be / Your Excellencys / Most obd & mo huml Servt

          
            
              Nat Barrett
            
          
        